FILED
IN THE UNITED STATES DISTRICT FOUR ATES DISTRICT COUT
QUERQUE. NEW MEXICO
FOR THE DISTRICT OF NEW MEXICO

JUL 2.6 2019

UNITED STATES OF AMERICA, MITCHELL R. ELFER 3

Plaintiff, CLERK

VS. No. CR 19-0077 JB
MICHAEL NISSEN,

Defendant.

STIPULATED ORDER TO FINDING OF COMPETENCY
THIS MATTER having come before the Court on the Motion for
Psychiatric/Psychological Exam |Doc. 17'], and the Court having received and reviewed the
Psychiatric/Psychological Report (Forensic Evaluation) completed and filed with the Court by
Dr. Marshall [Doc. 29] on June 10, 2019, and counsel for both parties being in agreement as to the
issue of competency of Defendant Michael Nissen,
THE COURT FINDS that Defendant Michael Nissen is competent to stand trial as outlined

in the Forensic Evaluation [Doc. 29].

oO
ED STATES DAS T COURT JUDGE

 

 

 

' That motion was filed ex parte by defense counsel because it contained private details, but the
government was alerted to its filing.

 
